UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 23, 2010 PACIFIC OFFICE PROPERTIES TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 001-9900 86-0602478 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 233 Wilshire Blvd. Suite 310 Santa Monica, California (Address of principal executive offices) (Zip Code) (310) 395-2083 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02.Termination of a Material Definitive Agreement On September 23, 2010, Pacific Office Properties Trust, Inc. (the “Company”) terminated the Purchase and Sale Agreement, effective as of June 28, 2010 (the “Agreement”), that it had previously entered into with Terraces CP, LLC.The Agreement had provided for the purchase by the Company, subject to certain conditions set forth in the Agreement, of an office property located in San Diego, California with approximately 200,000 square feet of gross leasable area for a cash purchase price of $68,825,000.The Company terminated the Agreement prior to the end of the due diligence period specified in the Agreement, as extended, and received a refund of all deposits paid into escrow. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFIC OFFICE PROPERTIES TRUST, INC. Dated: September 29, 2010 By: /s/James R. Wolford James R. Wolford Chief Financial Officer
